Citation Nr: 1446483	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  10-05 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1992 to March 1999.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Oakland, California RO.  In December 2012, the Veteran was scheduled for a videoconference Board hearing; the Veteran cancelled his hearing request, and it is therefore considered withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A. VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claims.  38 U.S.C.A. § 5103A(d).  

The Veteran contends that he injured his left knee in service; specifically, he contends that, while serving on the aircraft carrier U.S.S. America, he both of his knees while bending down to fuel aircrafts.  The Board notes that an April 2009 VA examiner opined that while the Veteran has left knee patellofemoral anterior pain syndrome, it is less likely than not related to his injury while in service.  The examiner did not provide any explanation of rationale in support of this opinion.

However, on December 2009 VA examination, the same examiner opined (regarding the Veteran's right knee) that he has an anterior patellofemoral pain syndrome that causes him symptoms from time to time and, per his description of the injury while in service, he injured both knees when the hose struck his knees.  The examiner opined that it is at least as likely as not that the right knee condition is a result of the service injury when he injured both knees, though there is no notation in the claims file about the right knee.  Based on this opinion, a January 2010 rating decision granted the Veteran service connection for a right knee disability, while a January 2010 statement of the case continued the denial of service connection for left knee disability.

The Board finds the April 2009 VA examination to be inadequate, primarily because the report does not include any explanation of rationale in support of the negative nexus opinion, but also because the very same examiner provided a contradictory opinion upon examining the right knee 8 months later.  The probative value of a medical opinion rests in part on the completeness of the record on which it was based, and also on the explanation of rationale for the opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The claims file should be returned to the April 2009/December 2009 VA examiner for clarification of the opinions given.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be returned to the April 2009/December 2009 VA examiner for review and a medical opinion as to whether his left knee disability is related to his service and/or events therein.  The examiner should furnish detailed reasons for the opinions, including reasons for agreeing or disagreeing with the December 2009 medical opinion.  

If the April 2009/December 2009 VA examiner is unavailable, another medical provider is asked to obtain the requested opinion, with a new VA examination ordered only if deemed necessary by the opinion provider.  

The consulting opinion-provider should provide an opinion that responds to the following: 

Is it at least as likely as not (a 50% or greater probability) that the Veteran's left knee disability was incurred in or caused by his service and/or events therein?  

Reasons for the opinions should be set forth, to address the medical nexus opinions offered regarding this claim.

2.  After completion of the above and any additional development the AOJ may deem necessary, the AOJ should review the expanded record and readjudicate the claim.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



